Gulf War Veterans Health Statutes
Section 1604 o f the Persian G ulf W ar Veterans A ct o f 1998 is constitutionally invalid insofar as
   it purports to nullify prospectively certain described legislation that m ight be enacted in the future.

O verlapping provisions o f the Veterans Program s E nhancem ent A ct o f 1998 and the P ersian G ulf
    W ar V eterans A ct o f 1998, although redundant and burdensom e in som e respects if both statutes
    are given effect, are not inherently conflicting or m utually exclusive and therefore both provisions
    m ust be treated as valid and given effect.

                                                                                                     March 12, 1999

                         M e m o r a n d u m O p in io n    fo r th e   G en era l C ou n sel
                                    D epartm ent       of   V e t e r a n s A f f a ir s


   This responds to your letter of December 8, 1998, requesting our legal opinion
on questions raised by two conflicting or overlapping statutes, passed by Congress
on the same day, responding to the health risks associated with military service
in the Persian Gulf War (“ Gulf W ar” ).1 The statutes in question are the Veterans
Programs Enhancement Act of 1998, Pub. L. No. 105-368, 112 Stat. 3315
( “ VPEA” ), and the Persian Gulf War Veterans Act of 1998, passed as Title XVI
of Division C of the Act Making Omnibus Consolidated and Emergency Supple­
mental Appropriations for Fiscal Year 1999, Pub. L. No. 105-277, 112 Stat. 2681-
742 ( “ GWVA” ). We conclude that: (1) section 1604 of the GWVA is constitu­
tionally invalid and ineffective insofar as it purports to nullify certain described
legislation (including section 101 of the VPEA) that might be enacted in the
future; (2) under governing principles of statutory interpretation, every effort must
be made to reconcile the provisions of two statutes enacted under the cir­
cumstances presented here before resorting to rules of construction giving one
primacy over the other; and (3) the respective provisions of the two laws that
you have asked us to analyze, although redundant and burdensome in some
respects if both laws are given effect, are not inherently conflicting or mutually
exclusive, and therefore the provisions of both laws must be treated as valid and
effective.

                                                            I.

  The statutes in question here were both introduced in response to the October
1997 recommendation of the Presidential Advisory Committee on Persian Gulf
War Illnesses that Congress enact a permanent statutory program for providing

    1 L etter for R andolph M oss, A cting A ssistant A ttorney G eneral, O ffice o f Legal C ounsel, from L eigh A B radley,
G eneral C ounsel, D epartm ent o f V eterans A ffairs (D ec 8, 1998) ( “ V A L etter” ) In co n sidering this m atter, w e
also received and considered the view s o f the G eneral C ounsel o f the O ffice o f M anagem ent and B udget. S ee L etter
fo r R andolph M oss, A cting A ssistant A ttorney G eneral, O ffice o f Legal C o unsel, from R obert G D am us, G eneral
C ounsel, O ffice o f M anagem ent and B udget (Jan. 25, 1999)


                                                            49
                   Opinions o f the Office o f Legal Counsel in Volume 23


compensation and benefits to veterans suffering illnesses as a result of their Gulf
War service. The VPEA was originally introduced as H.R. 4110 in the 105th
Congress. H.R. 4110 was unanimously passed by the House of Representatives
on October 10, 1998. It was subsequently passed by the Senate on October 21,
1998 — several hours after final congressional passage of the GWVA as part of
the Omnibus Appropriations Act. It was signed into law by the President on
November 11, 1998.
   The provisions enacted as the GWVA were largely drawn from S. 2358, a bill
originally introduced in the 105th Congress by Senators Byrd, Rockefeller, and
Specter. See 144 Cong. Rec. S12,832 (daily ed. Oct. 21, 1998) (statement of Sen.
Byrd). S. 2358 was passed by the Senate on October 8, 1998, but was never
taken up as such by the House. The key provisions of S. 2358 were then attached
in the form of the GWVA as an amendment to the Omnibus Appropriations Act,
at the behest of Senator Byrd, and passed by both the House and Senate on
October 21, 1998 — several hours before final congressional passage of the VPEA.
The Omnibus Appropriations Act was also signed by the President on October
21, 1998.
   In summary, although final congressional passage of both laws occurred on the
same day, the VPEA was both passed by the Congress and signed into law by
the President after the GWVA. Thus, the VPEA constitutes the later enacted of
the two statutes.
   Both laws require the Secretary of Veterans Affairs (“ Secretary” ) to seek to
enter into an agreement with the National Academy of Sciences (“ NAS” ) to study
and report upon the relationship between service in the Gulf War, certain factors
and conditions (such as use of particular vaccines and exposure to specified sub­
stances) associated with such service, and illnesses experienced by Gulf War vet­
erans. Although the respective NAS studies required by the two statutes overlap
in substantial respects, there are a number of differences between them. The study
required under the VPEA, for example, requires an assessment of latency periods
that is not required under the GWVA. The GWVA, on the other hand, contains
a requirement to include Uranium among the synthetic chemical compounds to
be considered as a potential source of illness, whereas the VPEA omits that par­
ticular requirement. Additionally, the statutory deadlines for completion of the
respective NAS studies are different, in that the GWVA provisions establish a
considerably shorter timetable. The study authorized by the GWVA must be com­
pleted no later than 18 months after that bill’s date of enactment (i.e., October
21, 1998), whereas the study authorized by the VPEA is not due until two years
after the date the Department o f Veterans Affairs (“ VA” ) enters into a contract
with the NAS. The most significant variation between the two bills is that the
GWVA requires the VA Secretary to make an administrative determination
whether the covered illnesses warrant a presumption of service connection, which
would substantially enhance the ability of Gulf War veterans to establish claims

                                            50
                            G ulf War Veterans Health Statutes


for disability entitlements under 38 U.S.C. §1110 (1994), whereas the VPEA
merely requires the Secretary to submit to designated congressional committees
a report with non-binding recommendations as to whether there is sufficient evi­
dence to warrant a presumption of service connection for the occurrence of the
specified illnesses and conditions found in Gulf War veterans.
  In light of the differing provisions and requirements of the two statutes, you
have requested our legal opinion on a number of questions. Initially, you seek
our opinion whether section 1604 of the GWVA, which purports to nullify
prospectively later enacted legislation (and section 101 of the VPEA in particular)
respecting authorization of a Gulf War study and related issues, is constitutional
and effective. In the event we conclude section 1604 does not effectively nullify
the provisions of the VPEA, you seek our guidance as to whether the various
provisions o f the respective bills may be reconciled and, insofar as they cannot
be reconciled, which of the two statutes is to be given controlling effect.

                                           n.

                                           A.

  The first issue that must be resolved in determining the relationship between
these two statutes is whether section 1604 of the GWVA effectively nullifies the
Gulf War health study provisions contained in section 101 of the VPEA. Section
1604 provides:

          In the event of enactment, before, on, or after the date of the
       enactment of this Act, of section 101 of the Veterans Programs
       Enhancement Act of 1998, or any similar provision of law enacted
       during the second session of the 105th Congress requiring an agree­
       ment with the National Academy of Sciences regarding an evalua­
       tion of health consequences of service in Southwest Asia during
       the Persian Gulf War, such section 101 (or other provision of law)
       shall be treated as if never enacted, and shall have no force or
       effect.

   As relevant here, section 1604 would prospectively nullify the ability of Con­
gress and the President to enact effective legislation on a designated subject during
the remainder of the 105th Congress. Such a measure is incompatible with the
provisions for the enactment of laws set forth in Article I, section 7 of the Con­
stitution because it purports to invalidate by statute subsequent legislation duly
enacted through valid constitutional processes. See Manigault v. Springs, 199 U.S.
473, 487 (1905) (“ a general law . . . may be repealed, amended or disregarded
by the legislature which enacted it,” and “ is not binding upon any subsequent

                                          51
                            Opinions o f the Office o f Legal Counsel in Volume 23


legislature” ); United States v. Lopez Andino, 831 F.2d 1164, 1172 (1st Cir. 1987)
(Torruella, J., concurring) ( “ under well-established constitutional precedent, as an
act of Congress it does not bind future Congresses” ), cert, denied , 486 U.S. 1034
(1988); Community-Service Broadcasting o f Mid-America, Inc. v. FCC, 593 F.2d
1102, 1113 (D.C. Cir. 1978) (“ To be sure, Congress is generally free to change
its mind; in amending legislation Congress is not bound by the intent of an earlier
body.” ).2 Accordingly, we conclude that section 1604 does not nullify or abrogate
the later-enacted provisions of section 101 of the VPEA.

                                                          B.

   Although section 1604 of the GWVA cannot constitutionally nullify the subse­
quent enactment of section 101 o f the VPEA, it remains to be considered what
effect, if any, should be given to section 1604 as evidence of congressional intent
in construing the effect and relationship of the two statutes. Specifically, does
the enactment of section 1604 establish that Congress intended the provisions of
the GWVA to be controlling to the extent that they would conflict with the later-
enacted provisions of section 101 of the VPEA? In this regard, it is to be noted
that section 1604 directly confronts the possibility of conflict between the two
provisions, whereas the VPEA does not address that subject at all. It might be
argued, therefore, that section 1604 is to that extent a more specific provision
that should control over the provisions of the VPEA insofar as there is irreconcil­
able conflict. See, e.g., Watson v. Fraternal O rder o f Eagles, 915 F.2d 235, 240
(6th Cir. 1990) (where two statutes conflict, regardless of priority of enactment,
the more specific statute ordinarily controls the more general).
   We conclude that section 1604 does not establish the primacy of the provisions
of the GWVA in relation to those of the VPEA insofar as the two provisions
conflict. The G ulf War study provisions of the GWVA are not more specific than
those of section 101 of the VPEA in the sense in which the specific/general
dichotomy is used in this context; rather, the two provisions are at the same order
of specificity. The mere fact that section 1604 of the GWVA ineffectually purports
to nullify the later-enacted provisions of section 101 of the VPEA, moreover, does
not render the former statute more specific than the latter in the sense intended
by the rule of construction. Further, section 1604 does not actually address the
issue of reconciling the two provisions; its sole stated objective is to nullify com­

   2 In holding that an act o f Congress cannot bind “ future Congresses,” Lopez Andino and other cases using such
phrasing do not implicitly suggest that an act o f Congress can bind the same Congress when that Congress subse­
quently undertakes to enact legislation contrary to the earlier enactment. In either circumstance, the controlling general
principle is that an act o f Congress (as distinguished, for example, from an amendment to the Constitution) cannot
prohibit the enactment o f subsequent contrary legislation through valid constitutional processes This is not to say
that earlier adopted legislation, such as the Dictionary Act, see 1 U.S.C. § 1 (Supp. Ill 1997), cannot influence
the interpretation or meaning o f later adopted legislauon. Such earlter legislation may influence the meaning of
terms in a subsequent enactment, to the extent consistent with that enactment. But Congress always retains the
authority, subject to constitutional limitations such as due process, to override the earlier enactment through duly
enacted subsequent legislation


                                                          52
                            G ulf War Veterans Health Statutes


pletely any enactment of the provisions of section 101, which is not constitu­
tionally permissible.
   Notwithstanding the prior passage of section 1604 as part of the Omnibus
Appropriations Act, the Senate proceeded to pass the VPEA hours later —
 including without alteration, let alone any indication of repeal, the targeted provi­
sions of section 101. Such action is difficult to reconcile with a genuine congres­
sional intent to nullify section 101. The Senate debate on final passage of the
VPEA, moreover, does not support the odd view that the Senate intended that
the very provisions of section 101 that it was enacting without amendment (let
alone removal) would have no effect. In comments upon the VPEA — comments
made after Congress had already passed section 1604 of the GWVA — Senator
Rockefeller (ranking member of the Senate Committee on Veterans’ Affairs and
an original co-sponsor of S. 2358, the bill that was later essentially enacted as
the GWVA) made the following observations touching on the relationship between
the two bills:

       [T]his bill [the VPEA] directs the Secretary of Veterans Affairs
       to enter into agreements with the NAS to conduct studies and pro­
       vide recommendations for research that may be needed to better
       understand the possible health effects of exposures to toxic agents
       or environmental or wartime hazards associated with Gulf War
       service. The NAS will also provide recommendations to VA on
       the development of continuing medical education programs on the
       treatment of war-related illnesses and the assessment of new treat­
       ments to alleviate the effects of these illnesses.

144 Cong. Rec. at S12,933 (daily ed. Oct. 21, 1998). Referring to what he per­
ceived as shortcomings in the provisions of section 101 of the VPEA (i.e., H.R.
4110), Senator Rockefeller observed:

          However, I was disappointed that we were unable to move
       beyond the initial steps contained in H.R. 4110 in negotiations with
       the House and Senate Veterans’ Affairs Committees. H.R. 4110
       only provides for VA to contract with NAS to perform the scientific
       review to identify potential exposures and illnesses associated with
       those exposures, but excluded the critical directive and guidance
       to VA to make determinations about compensation and presumption
       of battlefield exposures. Nonetheless, I felt that it was important
       that we accomplish what we could in this Congress to begin the
       process, although I realized this would still leave more for us to
       accomplish in the 106th Congress.

                                           53
                    Opinions o f the Office o f Legal Counsel in Volume 23


          W e would have been left with only this initial step were it not
       for the senior Senator from West Virginia, Senator Byrd. Senator
       Byrd successfully negotiated the inclusion of the compensation and
       presumption provisions of S. 2358 in the Omnibus Appropriations
       bill.

Id. at S 12,933 (emphasis added).
   Senator Rockefeller’s statement does not support the view that the VPEA was
passed with a tacit understanding that it would be subordinate to, or nullified
by, section 1604 of the GWVA. Especially in light of the fact that Senator
Rockefeller was a proponent of the legislation that became the GWVA, his state­
ment indicates instead that the two provisions were viewed as cumulative, rather
than conflicting and mutually exclusive. Thus, Senator Rockefeller described sec­
tion 101 of the VPEA as an “ initial step,” with the provisions of the GWVA
addressing the perceived shortcomings of the former statute by additionally pro­
viding for compensation and presumption of service connection.
   A conclusion that section 1604 of the GWVA wholly superseded the later-
enacted provisions of the VPEA would require a presupposition that the Senate
proceeded to enact the VPEA recognizing all the while that its extensive and
detailed Gulf W ar study provisions were meaningless and inoperative. Apart from
the text of section 1604 itself— which we have already concluded is ineffective
insofar as pertinent here — we find no evidence of that understanding on the part
o f the Senate as it passed the VPEA, and substantial evidence to the contrary
in the statement o f Senator Rockefeller.

                                             C.

  Having concluded that section 1604 of the GWVA does not effectively nullify
the provisions of section 101 of the VPEA, we now consider how these two over­
lapping enactments should be interpreted and applied. An early opinion of the
Attorney General sets forth the key legal principles that were employed to resolve
a strikingly similar statutory dilemma:

          By old and well-established canons of construction it is settled
       that every effort should be made — in the absence of express words
       of repeal — to harmonize seemingly conflicting provisions in stat­
       utes in pari materia passed at the same time, or approximately the
       same time, even though one of the acts contains language which,
       in ordinary circumstances and except for the element of contem­
       poraneity, would be deemed to displace the other. The presumption
       that in such cases the legislature did not intend any inconsistency,
       no doubt has special force in the case of statutes passed on the

                                             54
                                     G ulf War Veterans Health Statutes


          same day, and it is entirely clear that such statutes ought, if pos­
          sible, to be so construed as to allow both of them to stand, for,
          as was said by the Supreme Court of Maine in Stuart v. Chapman,
          104 Me. 17, 23, in discussing a situation similar to the one here
          presented —

                       “ It avoids the absurdity of holding that the legislature,
                    whose proceedings are presumed to be conducted with
                    wisdom and deliberation, enacted and repealed a statute
                    upon the same day; or that the house and senate gravely
                    and solemnly passed through all their several stages two
                    inconsistent acts, either one of which would repeal the other,
                    and sent them at the same time to the governor, intending
                    that, and that alone, should become a law of the land to
                    which he happened last to affix his signature.”

War-Risk Insurance Act — Repeal o f Gratuity Laws, 31 Op. Att’y Gen. 205, 208
(1918) (“ AG Opinion” ).
   Here, too, we confront statutes in pari materia passed on the same day, but
with one of the acts containing language — i.e., section 1604 of the GWVA —
 that could (setting aside the temporal sequence of enactment) be deemed to dis­
place the other. Accordingly, we find that the Attorney General’s above-quoted
formulation provides the appropriate framework for interpreting the two provisions
in question here — that is, every effort should be made to harmonize or reconcile
their apparent conflicts, without distorting their plain meaning. See also Morton
v. Mancari, 417 U.S. 535, 550 (1974) ( “ In the absence of some affirmative
showing of an intention to repeal, the only permissible justification for a repeal
by implication is when the earlier and later statutes are irreconcilable.” ); United
States v. Trident Seafoods Corp., 92 F.3d 855, 862 (9th Cir. 1996) (“ to the extent
that statutes can be harmonized, they should be, but in case of an irreconcilable
inconsistency between them the later and more specific statute usually controls
the earlier and more general one” ), cert, denied, 519 U.S. 1109 (1997). Moreover,
apart from the canon of statutory construction favoring harmonization, with respect
to these two statutes there is relevant evidence from the legislative history
weighing in favor of harmonization: Senator Rockefeller stated that the VPEA
represented the “ initial step” and that the GWVA moved beyond that step. See
144 Cong. Rec. at S I2,933.3 Given the canon of construction and this legislative
history, the case for harmonization is compelling.
   3 Nothing in the debate or floor statements accompanying final passage of the VPEA indicates that it was consid­
ered irreconcilable with the provisions o f the GWVA. However, Representative Stump (Chairman of the House
V eterans’ Affairs Committee), in connection with the insertion o f the GWVA provisions into the Omnibus Appropria­
tions Act, expressed the view that aspects o f the GWVA were irreconcilable with those of the VPEA. See 144
                                                                                                         Continued


                                                      55
                             Opinions of the Office o f Legal Counsel in Volume 23


                                                           D.

   We now consider whether the Gulf W ar health study provisions of the VPEA
and the GWVA may both be given effect through reconciliation, or whether they
are in such irreconcilable conflict that one provision must be given primacy under
controlling principles of construction. In doing so, we apply the standard of
irreconcilability employed by the Attorney General in his 1918 opinion: “ To obey
one provision is to ignore the other; to disobey one is to give effect to the other.”
AG Opinion at 209. We conclude that, for all material and significant purposes,
the two statutes are not irreconcilable.4 Although there is considerable overlap
and some disparity between the two provisions — for example, they require the
preparation of predominantly similar reports on Gulf War service-related illnesses
by the NAS, but the reports differ in some notable respects and are subject to
different submission deadlines — compliance with either of the statutes does not
appear to render compliance with the other impossible or compel disobedience
to it.
   Probably the most significant difference between the two statutes is their respec­
tive approaches to a “ presumption of service connection” for illnesses associated
with Gulf W ar service. GWVA, 112 Stat. at 2681-743. Under section 1602 of
the GWVA, which would enact a new 38 U.S.C. § 1118, the Secretary must deter­
mine, based on the NAS report, whether the covered illnesses warrant a presump­
tion of service connection by reason of certain associations described in the
GWVA. That determination would be formally promulgated in regulations and
then come into play in the disposition of claims for compensation for service-
connected disabilities under 38 U.S.C. § 1110. The VPEA, in contrast, does not
direct or authorize the Secretary to make such a determination. Rather, section
10l(i)(2) thereof merely requires the Secretary to submit to designated congres­
sional committees a report with recommendations as to whether there is sufficient
evidence to warrant a presumption of service connection for the occurrence of
specified conditions in Gulf W ar veterans, based upon the NAS report and the
comments of government agencies in response to that report.
   We conclude that these two provisions are not mutually exclusive and that,
accordingly, the VA must attempt to comply in good faith with both provisions.

C ong. Rec HI 1,656-57 (daily ed. Oct 20, 1998). Specifically, Representative Stump contended that the GW VA’s
provision for a binding Secretarial determination on the presumption of service connection left Congress with “ no
role in deciding the future compensation policy for veterans,” whereas the VPEA provided for the VA Secretary
to make non-binding recommendations to Congress with respect to that issue Id. at HI 1,657. While we agree that
the two statutes take different approaches to this issue, those approaches do not appear to be mutually exclusive
o r irreconcilable, as we discuss in SecUon 11.D infra As indicated in the text, moreover, it has long been established
that roughly contemporaneous statutes should be harmonized where possible Nonetheless, Representative Stum p’s
statement indicates that Senator Rockefeller’s view was not universally shared
    4 Given the detailed and technical nature o f the two statutes’ specifications for the NAS studies and the Secretary’s
response thereto, our opinion does not purport to determine that there are no irreconcilable discrepancies whatsoever
between any provisions o f the two bills T he VA would have superior expertise to identify any such irreconcilable
discrepancies at a factual level, but it has not called to our attention, nor have we identified, any of that nature


                                                           56
                             G ulf War Veterans Health Statutes


Compliance with the GWVA’s requirement for an administrative determination
on the presumption of service connection does not require the Secretary to
 “ ignore” or “ disobey,” see A.G. Opinion at 209, the VPEA’s distinct require­
ment for submitting a recommendation respecting that same issue to the congres­
sional committees. Although it may seem burdensome or redundant, we are unable
to find a convincing reason why the Secretary cannot do both. The chief argument
supporting the view that the two measures are mutually exclusive might rest on
the premise that the later submission of a recommendation to the congressional
committees pursuant to the VPEA would amount to a futile or ineffectual gesture
inasmuch as the Secretary would already have made an effective administrative
determination that the presumption of service connection is warranted or not war­
ranted pursuant to the GWVA. Such a premise would not be valid, however,
because the provision of the Secretary’s recommendations to the congressional
committees would still provide Congress with pertinent information enabling it
to consider and possibly to enact legislation reflecting a distinct congressional
resolution of the presumption-of-service-connection issue. Compliance with both
of these provisions, moreover, would not appear to be inordinately burdensome,
inasmuch as the assessment and analysis underlying both the VPEA recommenda­
tion and the GWVA determination would involve substantial overlap.
    What we have said with respect to the differing provisions of the two statutes
on resolving the presumption-of-service-connection issue applies as well to the
other possible disparities identified in your submission to this Office.
    One set of possible disparities that you have identified is that the two statutes
have a number of differences in their provisions for the review of scientific evi­
dence to be conducted by the NAS. See VA Letter at 4—6. Under section
 101(c)(1)(B) of the VPEA, for example, the NAS would be required to identify
illnesses “ associated with the agents, hazards, or medicines or vaccines”
described in that statute, whereas under the GWVA the requirement calls for the
identification of the illnesses (including diagnosed and undiagnosed illnesses) that
are “ manifest” in Gulf War veterans. GWVA § 1603(c)(1)(B). While these
requirements are not identical or co-extensive — there may, for example, be some
illnesses “ manifest” in Gulf War veterans that are not actually associated with
the specific potential causes listed in the VPEA — they clearly entail substantial
overlap.
   Additionally, there are particular items required in the NAS study described
in one of the statutes that are not required in the other. The VPEA, for example,
requires the NAS study to assess latency periods between service or exposure
to the risk factors and manifestation of the illness, id. § 101(c)(3), whereas the
GWVA study does not expressly contain such a requirement. On the other hand,
section 1603(f) of the GWVA requires the NAS to review separately, for various
categories of illnesses, the available scientific data in order to identify empirically
valid models of treatment for such illnesses, whereas the VPEA does not contain

                                            57
                    Opinions o f the Office o f Legal Counsel in Volume 23


such a requirement. Rather, section 101(f) of the VPEA merely calls on the NAS
to make any recommendation it considers appropriate for additional scientific
studies including, among others, “ studies relating to treatment models.” Addition­
ally, although the lists of agents, hazards, and compounds to be covered in the
initial NAS review in the two statutes are nearly identical, only the GWVA
includes Uranium in the listing. Id. § 1603(d)(1)(F).
   The foregoing disparities, however, clearly do not render the study requirements
mutually exclusive or even radically divergent. Indeed, it appears that the identical
or overlapping requirements of the studies called for by the respective bills may
exceed their differences and that the respective study contracts could be drafted
so that NAS’s performance of one contract satisfies all the identical or overlapping
requirements of the other contract.
   You have also identified as a potential problem the statutory provisions con­
cerning timing and submission of reports by the NAS. See VA Letter at 6-7.
For example, the GWVA requires NAS to submit the first of its reports to the
Secretaries of VA and Defense and to designated Senate and House Committees
no later than 18 months after the date of enactment of that act (i.e., by April
21, 2000, which is 18 months after October 21, 1998), whereas the VPEA does
not require the submission of the first of its required reports (to the VA Secretary
and a different set of congressional committees) until two years after the Secretary
and the NAS enter into the required agreement, a considerably later deadline.
Again, the more accelerated timetable for submission of the report required by
the GWVA presents no irreconcilable conflict between the two laws. It merely
means that the portions of the VPEA study that overlap with those of the GWVA
study must be completed by the latter’s earlier deadline in order to comply with
that statute. In that respect, the shorter GWVA deadlines may actually accelerate,
rather than preclude, compliance with some requirements of the VPEA.
   A final potential disparity that you have noted is the difference in the “ sunset”
provisions of the two laws: whereas section 101 (j) of the VPEA provides for the
termination of its provisions eleven years after the end of the fiscal year in which
the VA enters into the agreement with the NAS, section 1603(j) of the GWVA
provides for termination of its provisions ten years after the end of the fiscal
year in which the NAS submits its first report. See VA Letter at 7. As in the
case of the differing provisions for report submission deadlines, we do not believe
these variations create any irreconcilable conflict between the statutes. For
example, insofar as the two statutes impose overlapping or identical obligations
or tasks that might be performed close to the “ sunset” date of the earlier expiring
statute, the existence of the differing sunset provisions does not appear to create
a genuine or irreconcilable conflict. It merely means that if the VA is unable
to complete such an overlapping task before the sunset of the statute with the
shorter life it would still have authority to complete the task under the provisions
of the statute with the longer duration. In that respect, the dual sunset provisions

                                             58
                          G ulf War Veterans Health Statutes


may prove to supply an added element of flexibility in the completion of overlap­
ping tasks authorized by both laws, rather than rendering any obligation under
either statute impossible to perform.

                                   Conclusion

   We conclude that section 1604 of the GWVA does not effectively nullify the
later-enacted provisions of section 101 of the VPEA and that the Gulf War study
and related provisions of the two statutes that the VA has asked us to analyze
are not irreconcilable and are therefore valid and effective.

                                                WILLIAM MICHAEL TREANOR
                                                Deputy Assistant Attorney General
                                                    Office o f Legal Counsel




                                        59